Citation Nr: 0206116	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  94-18 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with history of syncope and 
gastrointestinal complaints, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The veteran had active service from May 1968 to December 
1969.  This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from various rating decisions 
rendered since October 1991 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
the aggregate, these decisions reclassified the veteran's 
service-connected psychiatric disorder, increased the 
evaluation for that disability from 30 percent to 50 percent, 
and denied the other benefits sought.  In October 1997, the 
Board issued a final decision as to the other issues then on 
appeal, and remanded the issue of an increased evaluation for 
PTSD to the RO for further development.  That issue is now 
again before the Board for appellate review on the merits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD with history of syncope and 
gastrointestinal problems is currently manifested by sleep 
disturbance and nightmares, anxiety, anger, impaired 
concentration and attentional deficits, recurrent 
dissociative or syncopal episodes, and an inability to be in 
crowds or to perform any task involving machinery.

3. The appellant's PTSD with history of syncope and 
gastrointestinal problems results in virtual isolation in the 
community as well as demonstrable inability to obtain or 
retain employment.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
with history of syncope and gastrointestinal problems have 
been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.129, 
4.130, 4.132, Diagnostic Code 9411 (as in effect prior to 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary considerations

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126), which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for benefits under laws administered by VA.  VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, VA has a duty 
to notify a claimant and his or her representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001).  Second, VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  

In the instant case, the Board finds that VA has fulfilled 
both its duties to notify and assist imposed by the VCAA.  As 
explained in the Introduction above, the issue before the 
Board is entitlement to a disability rating, in excess of 50 
percent, for the veteran's service-connected psychiatric 
disability, originally evaluated as anxiety disorder but 
currently evaluated as PTSD with history of syncope and 
gastrointestinal complaints.  The veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim in letters provided by the RO, the statement of the 
case (SOC) issued in August 1992 (anxiety rated at 30 
percent), and the supplemental statements of the case 
(SSOC's) issued in October 1993 (changed to PTSD rated at 50 
percent) and June 2001.  Thus, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained; thus, VA has satisfied its duty to assist.  The 
veteran's complete service medical records have been obtained 
and associated with the claims folder.  Of particular 
relevance as to the issue currently on appeal, the veteran 
was afforded VA psychiatric examinations in September 1991, 
February 1993, and January 1999.  In addition, the veteran's 
VA inpatient and outpatient treatment records for the 
relevant time period are of record and the veteran has 
indicated that the VA provided all his psychiatric treatment 
during that time period.  In addition, this case was 
previously remanded by the Board in October 1997 in order 
that the veteran might be afforded a VA psychiatric 
examination and so that the RO could attempt to obtain any 
available records from the Social Security Administration 
(SSA).  The examination was conducted in January 1999.  

With regard to the veteran's SSA disability records, the 
Board notes that the evidence of record supports the 
veteran's claim that he has been found totally disabled by 
the Social Security Administration (SSA) since 1989, and 
receives SSA disability benefits as a result of that 
determination.  At the personal hearing conducted at the RO 
in November 1992, the veteran submitted documentation to this 
effect as well as more recently in 2001.  Testimony was also 
presented at the November 1992 personal hearing that the SSA 
award was due to the veteran's "nerves" disability and that 
it was "the medical records submitted from the VA Hospital 
that got him his Social Security [benefits]. ...All they 
required is that paperwork."  See Hearing Transcript, pp. 
20-21 (November 23, 1992).  Following that November 1992 
hearing, the RO by letter dated in December 1992, requested 
the SSA to furnish copies of the medical records considered 
in granting the veteran's SSA disability benefits from 1989.  
A follow-up request was mailed to SSA in May 1993.  No 
response was received.  Following the Board's October 1997 
remand, the RO submitted additional written requests to the 
SSA for these records in February 1999, June 1999, August 
1999, and October 1999.  The SSA responded in January 2000 
that the veteran's original disability folder was "not in 
file (NIF)".  The RO again submitted a written follow-up 
request to the SSA in June 2000.  A negative response was 
received in May 2001, stating that 

This is in response to your request for copies of 
the disability file of [the veteran].
A search of our system shows we have no records for 
the above individual.

Thus, the Board finds that the veteran is/was awarded SSA 
disability benefits, effective from 1989, apparently based 
solely on VA medical records.  The Board further finds that 
in accordance with the VCAA and implementing regulations, the 
RO did continue its efforts to obtain the medical records 
pertaining to the veteran's award of SSA disability benefits 
until it was reasonably certain that such records did not 
exist or that further efforts to obtain those records would 
be futile.  It is noted that the VA continued its efforts 
from 1992 through 2001, until a definitive answer was 
received from the records custodian indicating such records 
did not exist.  The Board also notes that the instant appeal 
stems from denial of an increased rating claim received in 
September 1990, and that all pertinent VA treatment records 
and reports of VA examinations have been obtained and 
associated with the claims folder.  Thus, the Board finds 
that there is no indication that there is additional 
available evidence to substantiate the veteran's claim which 
has not been obtained and associated with the claims folder.  
Therefore, VA has also satisfied its duty to assist the 
veteran in the development of his claim.  

II.  Increased rating for PTSD with history of syncope and 
gastrointestinal disorder

The veteran's current claim for an increased rating was 
received by the RO in September 1990, and was first addressed 
by the RO in an October 1991 rating decision which denied a 
rating higher than 30 percent.  The veteran appealed that 
rating.  While the appeal was pending, the veteran's service-
connected psychiatric disability was reclassified from an 
anxiety disorder to PTSD and the disability rating increased 
from 30 to 50 percent in May 1993, effective from the date of 
claim.  The veteran pursued his appeal and has continued to 
claim that the severity of his service-connected psychiatric 
disability warrants a higher evaluation than the currently 
assigned 50 percent rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).  

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41 (2001).  Evidence of the present 
level of disability is found in the reports of the VA medical 
examination conducted in September 1991, February 1993, and 
January 1999, and in the reports of VA inpatient and 
outpatient treatment rendered between September 1990 and 
March 2001.  

VA amended its regulations for rating mental disorders, 
effective November 7, 1996.  See 61 Fed. Reg. 52,695-702 
(Oct. 8, 1996) (codified at 38 C.F.R. §§ 4.125-130 (1997)).  
In this case, the RO has reviewed the issue of entitlement to 
an increased rating for the veteran's psychiatric disorder 
under the revised regulatory criteria prior to appellate 
consideration of this matter, and the appellant has received 
notice of the new criteria, as evidenced by the Supplemental 
Statement of the Case issued in June 2001.  The Board will 
resolve the claim under the criteria that is to the advantage 
of the appellant as per the holding in Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In Karnas, the United States Court of Appeals for Veterans 
Claims (Court) has held that if the applicable laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. at 
312-13.  However, in a recent precedent opinion, however, the 
VA Office of General Counsel determined that when a provision 
of the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change, and apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  In the event that it is 
determined that the prior version is more favorable, then the 
Board should apply the former provision to periods both 
before and after the effective date of the regulatory change.  
Also, as a factual matter, it is certainly possible that a 
claimant may be entitled to an increased rating prior to and 
independent of an intervening change to the rating schedule 
under then-existing rating criteria.  See VAOPGCPREC 3-2000 
(April 10, 1999).

According to the rating criteria that were in effect prior to 
the November 1996 regulation changes, a 50 percent evaluation 
requires considerable impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce considerable industrial impairment.  A 70 
percent evaluation requires severe impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce severe 
industrial impairment.  In Johnson v. Brown, 7 Vet. App. 95 
(1994), the Court held that the criteria for a 100 percent 
rating in 38 C.F.R. § 4.132 Diagnostic Code 9411, are each an 
independent basis for granting a 100 percent rating.  
Therefore, if the disorder results in either (1) ". . . 
virtual isolation in the community," (2) "[t]otally 
incapacitating psychoneurotic symptoms . . .," or (3) 
"[demonstrable inability] to obtain or retain employment," a 
100 percent schedular rating would be applicable.  See 38 
C.F.R. § 4.132, General Rating Formula for Psychoneurotic 
Disorders, effective prior to November 7, 1996.

The November 1996 revised regulations state that, under the 
General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships is to be rated as 70 percent disabling.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.

The veteran has been assigned a 50 percent evaluation for his 
psychiatric disorder, PTSD with history of syncope and GI 
(gastrointestinal) complaints (formerly rated as anxiety 
reaction with history syncope episode and GI complaint).  It 
is noted that the rating criteria for either anxiety reaction 
or PTSD are the same.  This 50 percent rating became 
effective in September 1990.  Under the provisions then in 
effect, this contemplates considerable impairment in social 
and industrial adaptability.  38 C.F.R. Part 4, Diagnostic 
Code 9411, as in effect prior to November 7, 1996.

Review of the medical evidence of record reveals that the 
appellant has undergone a number of VA psychiatric 
evaluations over the years.  In September 1991, the veteran 
was evaluated partly to determine what was the correct 
diagnosis - PTSD or anxiety - for his service-connected 
disability.  The veteran complained of problems with sleep 
and outbursts of anger as well as difficulty concentrating.  
He claimed that he was unable to work due to "blackouts."  
He was then seeing a VA psychiatrist on a weekly basis.  The 
veteran exhibited good orientation and general awareness.  
His grooming was neat.  The diagnosis on Axis I was anxiety 
neurosis, rule out PTSD.  The examiner assigned a GAF (Global 
Assessment of Functioning) score of 60.

The veteran was also afforded a VA neurological examination 
in September 1991.  The veteran claimed to have some type of 
blackout in which he was not aware of what he was doing for a 
few minutes to an hour.  He did not have generalized 
seizures.  There was no loss of consciousness with these 
episodes.  The veteran indicated that these episodes were 
more prevalent when he was upset, and angry and when he spoke 
of Vietnam experiences.  The diagnosis was syncope of unknown 
etiology by history.  The veteran was also afforded a VA 
general medical examination in October 1991, to include an 
upper GI study, during which the veteran complained of 
diarrhea but no GI pathology was found.  

VA outpatient treatment records dated from 1991 to 1993 show 
treatment for chronic diarrhea and a back disorder as well as 
the veteran's service-connected psychiatric disorder.  
Although the veteran continued to provide a vague description 
of "blackout" episodes, there was no notation of a VA 
medical professional ever witnessing one of these episodes.  
Furthermore, various diagnostic tests and studies failed to 
reveal any underlying neurological or organic disease or 
disorder.  It is specifically noted that the veteran was 
evaluated by a neurologist in December 1991.  It was noted 
that the veteran's "spells" could be either a psychogenic 
unresponsiveness or a complex partial seizures.  An EEG study 
was recommended to detect evidence of a seizure disorder.  
However, the EEG report, dated in December 1991, was normal.

VA outpatient treatment records dated in October 1990, noted 
that the veteran's depression lingered and he was sleeping 
poorly.  He was noted to be in good contact with controlled 
anger.  In December 1990, he was noted to be more cheerful 
than at last visit although he talked about his back pain; he 
was also noted to be spontaneous and coherent.  In January 
1991, the veteran was not taking his medication and was noted 
to complain of depression and anger.  In March 1991, he was 
observed to be friendlier, and verbally spontaneous; the 
diagnosis was "PTSD - Mild".  It was also noted that the 
veteran was achieving some symptom relief (less depressed and 
angry) with Prozac.  In May 1991, the veteran was noted to be 
"feeling better" but he did complain of days when he didn't 
feel well and was irritable.  He was observed to be neatly 
groomed, coherent, alert, oriented but tense with a 
constricted affect.  He gradually relaxed during the session 
and smiled.  In July 1991, the veteran was observed to be 
about the same, with no suicidal thoughts or psychotic 
symptoms.  The examiner further noted that the Prozac seemed 
to have better stabilized the veteran's mood.  In September 
1991, the veteran was seen for an unscheduled visit due to 
increased symptoms apparently triggered by a forced move from 
his home (owner sold it) and a friend's involuntary 
commitment to a state hospital.  He was subsequently seen a 
week later for a scheduled visit and both subjectively and 
objectively appeared to be doing better.  The veteran 
attended psychotherapy sessions in October and November.  In 
November both he and his wife commented that the veteran was 
doing better since beginning the therapy sessions.  In 
January, the veteran continued to present neatly groomed, 
articulate and pleasant.  However, he continued to complain 
of a myriad of physical problems and it was noted in January 
1992, that "[w]ith the veteran's explosive temper, intrusive 
thoughts and physical problems it is not likely he could 
function in any type of employment setting."  

In these outpatient notes, the veteran's main psychiatric 
complaint continued to be control of his anger.  There were 
no notations in these outpatient notes as to actual witnessed 
syncope episodes.  In December 1991, it was noted that the 
veteran continued to complain of major foot and shoulder pain 
as well as "blackout spells".  In mid-October 1991, at a 
therapy session the veteran described an incident of extreme 
anger the week before and stated that he "might have blacked 
out" if his wife had not been with him at the time.  In 
February 1992, the veteran described how he had been 
"blocking out" his violent and intrusive thoughts lately.  

At a personal hearing conducted at the RO in November 1992, 
the veteran described symptoms of anger, intrusive thoughts 
and nightmares.  He also claimed to have approximately 10 to 
15 "black out spells" per month in which he did not lose 
consciousness but was unaware of his surroundings or the 
passage of time.  He also claimed that he was unable to work 
although this was primarily due to a number of physical 
problems to include his feet and breathing difficulty.  

The veteran underwent another VA psychiatric evaluation in 
February 1993.  The veteran continued to see a VA 
psychiatrist regularly.  He took Prozac and Klonopin three 
times a day for his psychiatric symptoms as well as 
medication for Crohn's disease.  The veteran also complained 
of a worsening back condition which involved deteriorating 
discs.  The veteran described a typical day was spent 
"sitting around and studying".  He had no hobby.  He 
experienced nightmares almost nightly.  He denied any alcohol 
and drug abuse.  The veteran's personal hygiene was described 
as "fair" with hair ungroomed and clothes not very clean.  
He appeared angry and sullen during the interview.  His 
affect was appropriate but depressed.  He was oriented in all 
spheres.  Although his spouse drove him to the interview, he 
was able to relate the route.  Routine tests of cognitive 
evaluations were satisfactory but attention and concentration 
span was not good.  The diagnosis on Axis I was PTSD.  A GAF 
score of 50-60 was assigned.

Most recently, the veteran underwent a VA psychiatric 
examination in January 1999.  The veteran's claims folder was 
reviewed by the examining psychiatrist.  The veteran was 
currently taking Prozac twice a day, and an unknown dosage of 
Klonopin.  The veteran indicated that he slept well some days 
and other days not so well, particularly when he had an 
upcoming stressful situation.  The veteran's typical day was 
spent watching television, listening or talking on his CB 
radio, and lying on the couch.  He had no hobbies or real 
interest in doing anything.  He avoided crowds and angered 
easily.  He denied any panic attacks, hopelessness, 
worthlessness, or any suicidal ideations.  The veteran had 
not been hospitalized for psychiatric reasons since 1988.  He 
saw a psychiatrist for medications at the local VA Medical 
Center.  The veteran described a post-service work history 
which included factory jobs and work at a gas station until 
1988.  In 1988, he "passed out" and had not worked since 
that time.  The veteran stated that he had frequent episodes 
of blackouts which prevented him from working.  The veteran 
described a "pretty close" relationship with his wife and 
children.  On mental status examination, the veteran was 
described as alert, oriented, mesomorphic, cooperative and 
pleasant with good hygiene and grooming.  He did not have 
motor agitation.  His speech was fluent without any formal 
thought disorder.  His affect was constricted and anxious.  
He did not have suicidal or homicidal ideations.  He did not 
have psychotic symptoms.  He did not appear to have any 
cognitive impairment on gross examination.  The diagnosis on 
Axis I was PTSD.  The assigned GAF score was "about 60 which 
reflects moderate symptoms or moderate difficulty in social 
and occupational functioning."  

The examining psychiatrist in January 1999, further commented 
on the veteran's change of diagnosis.  He noted that the 
veteran had an earlier diagnosis of neurosis and anxiety 
disorder; however, PTSD was an anxiety disorder, so the 
anxiety symptoms that the veteran had were part of the PTSD.  
The examiner noted, apparently based on the veteran's 
history, that the veteran was not able to work because of his 
frequent "blackouts".  

VA outpatient treatment records dated from June 1999 to March 
2001, indicate that the veteran was seen periodically by a VA 
psychiatrist for a medication visit.  In June 1999, it was 
noted that the veteran continued to have control of symptoms 
with a twice daily dose of 20 mg Prozac and a nightly dose of 
Klonopin.  The veteran denied any suicidal/homicidal 
impulses.  He continued to have very little social activity 
except when his grandchildren came to visit.  He would 
occasionally cook since his wife worked.  He appeared stable 
but functioning marginally in the community.  In January 
2000, he had chronic low grade depression.  He was alert and 
fully oriented.  He complained of nightmares, night sweats, 
temper outbursts.  He denied suicidal/homicidal ideation.  
The veteran was noted to be coping with life with some 
difficulty.  In March 2000, the veteran was noted to be 
unable to work because of PTSD problems and problems with his 
back.  He walked with a limp and used a cane.  He was alert, 
oriented and coherent.  A GAF score of 62 was assigned.  In 
March 2001, the veteran was noted to be stable with current 
medications.  He had no suicidal thoughts.  His back 
condition restricted his activities.  He was described as 
alert, oriented, and pleasant.  He had no delusions or 
hallucinations.  He denied suicidal/homicidal ideation.  He 
kept busy playing games on his computer and listening to his 
scanner.  He was assigned a GAF score of 65.  

As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the GAF is a scale reflecting the psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness and a 51-60 rating 
indicates moderate difficulty in social, occupational or 
school functioning.  See also Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the United States Court of Veterans Appeals 
(Court) stated that a "GAF of 50 is defined as ['][s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).[']" The DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (Fourth Edition) 
describes a GAF score of 51-60 to indicate moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  For example, few friends, and conflicts with 
co-workers.  See 38 C.F.R. § 4.130.  The veteran's GAF scores 
during the pendency of this appeal have ranged from 50 to 65.  

Upon review of all the evidence of record, the Board 
concludes that the evidence supports more than a 50 percent 
schedular evaluation for the veteran's service-connected PTSD 
with history of syncope and gastrointestinal complaints.  The 
medical evidence shows that the symptomatology associated 
with the veteran's service-connected psychiatric disorder has 
periodically improved and worsened over the relevant period 
in question as evidenced by the wide range in GAF scores.  
The record does indicate that while the veteran has been 
described as oriented, he has exhibited problems with sleep 
disturbance and nightmares, anxiety, anger, impaired 
concentration and attentional deficits.  Furthermore, he has 
reported experiencing recurrent blackout spells which have 
been described as dissociative episodes, syncopal episodes, 
or blackout spells associated with stress.  He has 
demonstrated repeatedly that he is unable to function 
socially in all but the most limited settings.  Aside from 
when he is at home, he has engaged in no socialization for 
many years.  He has purportedly been found unemployable by 
SSA due to his service-connected psychiatric disability.  
Moreover, a VA treating source commented back in January 1992 
that it was unlikely that the veteran could function in an 
employment setting.  In June 1999 a VA treating source 
described the veteran as "functioning marginally in the 
community."  The veteran's symptoms have been repeatedly 
severe, as demonstrated in the record and observed by mental 
health professionals.  The Board finds that the psychiatric 
symptoms and the resultant marginal functionality of the 
veteran more closely approximate the criteria for a 100 
percent evaluation under the criteria in effect prior to 
November 7, 1996.  Specifically, the Board notes that the 
veteran's service-connected disorder results in virtual 
isolation in the community as well as demonstrable inability 
to obtain or retain employment.  

Consideration of the veteran's service-connected PTSD with 
history of syncope and gastrointestinal problems under the 
most recent criteria is not warranted, as the veteran is 
entitled to a 100 percent rating under the former criteria. 

Thus, the Board concludes that the evidence supports the 
veteran's claim for a 100 percent rating for his service-
connected PTSD with history of syncope and gastrointestinal 
problems.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation that is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disability may be assigned.  38 C.F.R. § 3.321(b) (2001).  In 
this case, however, the Board believes that the evaluations 
provided in the applicable sections of the rating schedule 
adequately contemplate the veteran's PTSD symptomatology.  
Accordingly, submission for consideration of the assignment 
of an extraschedular evaluation is not warranted.



ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


